Citation Nr: 0325916	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  03-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945.  He died in February 2002; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Winston-Salem, North Carolina RO.  The record shows that the 
appellant's motion to advance her case on the docket of the 
Board was granted in September 2003.


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that the veteran's death from emphysema was caused 
by his exposure to cold and to mustard gas during his 
military service.

A review of the record reflects that the veteran died at home 
in February 2002.  The official death certificate states that 
the cause of the veteran's death was emphysema.  An autopsy 
was not performed.  At the time of the veteran's death, 
service connection was in effect for trenchfoot of the right 
foot, evaluated as 30 percent disabling, trenchfoot of the 
left foot, evaluated as 30 percent disabling, arthritis of 
the right foot, evaluated as 20 percent disabling, arthritis 
of the left foot, evaluated as 20 percent disabling, and 
bilateral hearing loss, evaluated as noncompensable.  

The Board also notes that by rating decision dated in July 
1994, the RO denied service connection for chronic 
obstructive pulmonary disease and asthmatic bronchitis, 
claimed as due to mustard gas exposure.

The evidence of record includes a June 2002 letter, wherein 
Manuel E. Lopez, M.D., noted that the veteran had recently 
died due to end-stage chronic obstructive pulmonary disease 
and pulmonary fibrosis.  Dr. Lopez stated that the veteran's 
family had reported that the veteran had a history of 
exposure to cold and to toxic chemicals during his military 
service.  Dr. Lopez opined:

[The veteran's] pulmonary fibrosis was 
found obviously multifactorial cause and 
smoking also was part of that.  In 
summary, the [veteran] had deceased of 
end-stage lung disease which was chronic 
obstructive emphysematous and pulmonary 
fibrotic nature, and there is a 
possibility that chemical as well as cold 
exposure during his military service 
could have contributed in some parts to 
this pulmonary fibrosis to what extent 
and to what degree I am not able to make 
any statement now.

The Board finds that further development of the record is 
required to comply with VA's duty to assist the appellant in 
the development of the facts pertinent to this claim.  
Following the gathering of all outstanding, pertinent medical 
records, the RO should obtain a medical opinion as to whether 
the veteran's service-connected disabilities contributed to 
his death.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the appellant 
should be informed that she should 
provide identifying information and any 
necessary authorization for all health 
care providers who treated or evaluated 
the veteran for his terminal illness 
and/or any service-connected disability 
which she believes played a role in the 
veteran's death.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should undertake appropriate 
development to determine if the veteran 
was exposed to mustard gas or Lewisite 
during his military service and if so 
whether it was full-body exposure.  

3.  If the veteran's full-body exposure 
to mustard gas or Lewisite during his 
military service is not substantiated, 
the RO should then undertake any other 
development required to comply with the 
VCAA and implementing regulations, to 
include the following:  

a.  The RO should attempt to obtain 
all pertinent evidence identified 
but not provided by the appellant.  
If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, the RO 
should so inform the appellant and 
her representative, and request them 
to provide a copy of such records.

b.  When the above has been 
completed, the RO should forward the 
claims file, including a copy of 
this REMAND, to a physician with 
appropriate expertise for review.  
The physician should be requested to 
provide opinions as to whether it is 
at least as likely as not that the 
veteran's fatal pulmonary disease 
was etiologically related to his 
cold exposure during service or to 
any other incident of service and 
whether it is at least as likely as 
not that the veteran's service-
connected trenchfeet, arthritis of 
the feet and/or bilateral hearing 
loss played a material causal role 
in the veteran's death, to include 
whether one or more of the disorders 
accelerated the veteran's death.  
The complete rational for all 
opinions expressed should be 
provided.

4.  Then, the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant and her representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


